DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 6 November 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document.  It has been placed in the application file, but the information referred to therein (i.e. the foreign patent documents) has not been considered.
Claim Objections
Claims 6 and 8 are objected to because of the following informalities:  
Claim 6 recites “a body of the article of clothing” in line 3 of the claim.  It is understood this should read instead “a body of the shirt”.  
Claim 8 recites “wherein the pocket is provided in alternate shapes and sizes.” This recitation should be revised to reflect intended use of the pocket as “configured to be provided in alternate shapes and sizes”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a user must engage the second retention seam member and the first retention seam member and move thereapart in order to remove an item that has been placed in the interior volume of the pocket”.
Use of the word “must” renders the claim indefinite insofar as it suggests that there is no other way to remove the item from the pocket other than the claimed engagement and movement thereapart.  One of ordinary skill in the art would recognize, from the present specification (paragraph 2), that the pocket could be cut open from behind insofar as the interior volume of the pocket can be defined by the existing material of an article of clothing.  And the item could then be removed from the open cut in such a manner that the first and second seam members do not move thereapart.
For the purpose of applying art, the claim is interpreted as if it reads:
5.  The pocket on an article of clothing as recited in claim 4, configured such that a user may engage the second retention seam member and the first retention seam member and move thereapart in order to remove an item that has been placed in the interior volume of the pocket.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over [Singer, US 2018/0027907] in view of [Knudsen, US 4,461,030].
Regarding claim 1:
Singer teaches (Figs. 1-10):
A pocket (“pouch 24”; paragraph 36) on an article of clothing (“scarf 22”; paragraph 33) operable to releasably (“permits insertion and removal”; paragraph 40) secure (“secure”; paragraph 36) an object (“an aromatherapy pad 26”; paragraph 32) within an interior volume thereof wherein the pocket comprises: 
an outer wall (“underlapping pocket flap 42”; paragraph 36), said outer wall being adjacent a body of the article (42 is adjacent to 22, as shown in Fig. 9) of clothing, said outer wall having opposing lateral edges (see annotated Fig. 8 – a below), said outer wall having a bottom edge (see annotated Fig. – a below), said opposing lateral edges and said bottom edge being contiguously formed (“integrally formed”; paragraph 36), wherein the pocket has an opening (“opening 58”; paragraph 55) opposite said bottom edge, said opening providing access to said interior volume, said opening being defined by an upper peripheral edge (see annotated Fig. 8 – a below)
wherein the outer wall is configured to bias said opening against said body (it is so configured to bias insofar as 40 and 42 overlap in “in a normal closed condition (see FIGS. 7 and 9). The pocket flaps 40,42 can be selectively moved out of the closed condition and away from each other to temporarily expand the access opening 58 in an open condition (see FIG. 8).”; paragraph 39).

    PNG
    media_image1.png
    626
    831
    media_image1.png
    Greyscale


Thus Singer teaches all the claimed limitations, except Singer does not expressly teach:

Singer does teach (paragraph 45) that pocket flaps can be sewn to the scarf or integrally formed; and Singer teaches the pocket can comprise “stretchable elastic threads” (paragraph 46).  Thus Singer at least suggests elastic material, seams, and modification of the pocket structure.
	Knudsen, however, teaches a pocket (“bag 4”; col. 2 line 10) wherein an outer wall (“back surface 16”; col. 2 line 47) comprises:
a first retention seam member (the combined elements 19, 22, and 8a; i.e. “elastic strip 19”, “rubber like material 22” and “stitching 8a”; col. 2 lines 56-58), said first retention seam member being present along a peripheral edge of the outer wall, said first retention seam member having a first end and a second end, said first retention seam member manufactured from an elastic material (i.e. “elastic strip 19”), said first retention seam member configured to bias an opening against a body (“maintain the opening…in a closed condition”; col. 1 lines 24-25)
Knudsen further teaches the first retention seam member, in conjunction with a second retention seam member of an upper flap portion (see also addressing of claim 3 below) results in a pocket that when “stretch lengthwise…the elastic strips and rubberlike foam material in the ends forming the opening act toward the surfaces of” the pocket “to close the opening thereto” (col. 1 lines 49-54).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the pocket of Singer with the first retention member of Knudsen (and also the second retention of Knudsen, as is 
In adopting this modification taught by Knudsen, one would arrive at the claimed limitations insofar as the first retention seam member would meet the claimed structural limitations and would further be capable of biasing the opening against the body in the same manner that the outer wall of Singer (and indeed of Knudsen) are configured to remain in a closed condition.

Regarding claim 2:
Singer in view of Knudsen teach the pocket on an article of clothing as recited in claim 1, as set forth above.
Knudsen further teaches:
further including an upper flap portion (“overlapping pocket flap 40”; paragraph 36), said upper flap portion being vertically adjacent said outer wall (40 and 42 are vertically adjacent as shown in Fig. 9), said upper flap portion having an upper edge (see annotated Fig. 8 – b below) and a pair of opposing lateral edges (see annotated Fig. 8 – b below), said upper flap portion further having a lower peripheral edge (see annotated Fig. 8 – b below) configured to extend beyond said upper peripheral edge of said outer wall (see annotated Fig. 8 – b below).

    PNG
    media_image2.png
    626
    831
    media_image2.png
    Greyscale


Regarding claim 3:
Singer in view of Knudsen teach the pocket on an article of clothing as recited in claim 2, as set forth above.
Singer does not expressly teach further including a second retention seam member, said second retention seam member being secured to said upper flap portion along said lower peripheral edge thereof.
However, as set forth in this Office Action in addressing claim 1 above, Knudsen teaches a second retention seam member (the combined elements 20, 23, and 8a; i.e. “elastic strip 20”, “rubber like material 23” and the stitching 8a (stitching identified in Fig. 3); col. 2 lines 58-59), the second 17”; col. 2 line 37) along a lower peripheral edge thereof.
Knudsen teaches the second retention seam member, in conjunction with the first retention seam member of the outer wall (see also addressing of claim 1 above) results in a pocket that when “stretch lengthwise…the elastic strips and rubberlike foam material in the ends forming the opening act toward the surfaces of” the pocket “to close the opening thereto” (col. 1 lines 49-54).
Insofar as the modification taught by Knudsen as applied to claim 1 above comprises both the first and the second retention seam members (see rejection of claim 1 above) for achieving the capability taught by Knudsen (i.e. capable of remaining in a closed position even when stretched), the modified article (Singer in view of Knudsen as applied to claim 1) meets claim 3 limitations.

Regarding claim 4:
Singer in view of Knudsen teach the pocket on an article of clothing as recited in claim 3, as set forth above.
The modified pocket further meets the claim limitation wherein said second retention seam member is manufactured from an elastic material so as to bias against said outer wall.
(The modification taught by Knudsen comprises the second retention seam member comprises elastic strip 20, thus it is manufactured from an elastic material; the upper flap portion and second retention seam member thereof bias against the outer wall insofar as the second retention seam member of Knudsen (and indeed the upper flap portion of Singer) are configured to remain in a closed condition.)

Regarding claim 5:
Singer in view of Knudsen teach the pocket on an article of clothing as recited in claim 4, as set forth above.

(“pocket flaps 40,42 can be selectively moved out of the closed condition and away from each other to temporarily expand the access opening 58 in an open condition (see FIG. 8)” (paragraph 39))
Insofar as:
the modified pocket comprises the second retention seam member on the upper flap and the first retention seam member on the outer wall and 
such members are separable of the modified garment in the manner described by Singer above
Knudsen expressly teaches “End 5 and end 6 are…in a nested relationship when they are fastened to the sealed edges of the bag…permitting free movement between the sealed edges, one relative to the other, to permit access to the pocket 18” (col. 3 lines 3-8), 
Singer in view of Knudsen as applied to claim 1 teaches the limitation as best understood.

Regarding claim 6:
Singer teaches (Figs. 1-10):
A pocket (“pouch 24”; paragraph 36) on an article of clothing (“scarf 22”; paragraph 33) configured to releasably (“permits insertion and removal”; paragraph 40) secure (“secure”; paragraph 36) an object (“an aromatherapy pad 26”; paragraph 32) within an interior volume thereof wherein the pocket comprises: 
an outer wall (“underlapping pocket flap 42”; paragraph 36), said outer wall being adjacent a body of the article of clothing (42 is adjacent to 22, as shown in Fig. 9) having a void (see annotated Fig.  – a below) therebetween forming the interior volume, said outer wall having opposing lateral edges (see annotated Fig. 8 – a below), said outer wall having a bottom edge (see annotated Fig. 8 – c below), said opposing lateral edges and said bottom edge being contiguously formed (“integrally formed”; paragraph 36), wherein the pocket has an opening (“opening 58”; paragraph 55) opposite said bottom edge, said opening providing access to said interior volume, said opening being defined by an upper peripheral edge (see annotated Fig. 8 – a below)
wherein the outer wall is configured to bias said opening against said body (it is so configured to bias insofar as 40 and 42 overlap in “in a normal closed condition (see FIGS. 7 and 9). The pocket flaps 40,42 can be selectively moved out of the closed condition and away from each other to temporarily expand the access opening 58 in an open condition (see FIG. 8).”; paragraph 39.
an upper flap portion (“overlapping pocket flap 40”; paragraph 36), said upper flap portion being vertically adjacent the upper peripheral edge of said outer wall (40 and 42 are vertically adjacent as shown in Fig. 9), said upper flap portion having an upper edge (see annotated Fig. 8 – b below) and a pair of opposing lateral edges (see annotated Fig. 8 – b below), said upper flap portion further having a lower peripheral edge (see annotated Fig. 8 – b below) configured to extend below said upper peripheral edge of said outer wall (see annotated Fig. 8 – b below).

    PNG
    media_image3.png
    412
    1035
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    626
    831
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    626
    831
    media_image5.png
    Greyscale


a first retention seam member, said first retention seam member being present along said upper peripheral edge, said first retention seam member having a first end and a second end, said first retention seam member being manufactured from an elastic material, said first retention seam member configured to bias said opening against said body
a second retention seam member, said second retention seam member being secured to said upper flap portion along said lower peripheral edge thereof, said second retention member having a first end and a second end, said second retention member configured to bias the lower peripheral edge of said upper flap portion against said outer wall

However, Knudsen teaches (see above addressing of claims 1 and 3) a first retention seam member said first retention seam member being present along an  upper peripheral edge, said first retention seam member having a first end and a second end, said first retention seam member being manufactured from an elastic material, said first retention seam member configured to bias said opening against a body.
And Knudsen teaches (see above addressing of claims 1 and 3) a second retention seam member, said second retention seam member being secured to an upper flap portion along a lower peripheral edge thereof, said second retention member having a first end and a second end, said second retention member configured to bias the lower peripheral edge of said upper flap portion against an outer wall.
Knudsen further teaches the first and second retention members, so configured, result in a pocket that when “stretch lengthwise…the elastic strips and rubberlike foam material in the ends forming the opening act toward the surfaces of” the pocket “to close the opening thereto” (col. 1 lines 49-54).

In adopting this modification taught by Knudsen, one would arrive at the claimed limitations pertinent to the first and second retention members, insofar as the members would be so configured. 
Thus Singer as embodied in Figs. 1-10 in view of Knudsen teach all the claimed limitations except:
Singer as embodied in Figs. 1-10 does not expressly teach the article of clothing is a shirt.
However, Singer as embodied in Fig. 16-17 and paragraphs 61-62 teaches a shirt (“shirt 302” comprising the pocket of Singer.	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the pocket on an article of clothing of Singer in view of Knudsen (i.e. the modified scarf as in Figs. 1-10 of Singer) to be a shirt as in Singer Figs. 16-17 in order to create a shirt that is capable of releasably receiving an article in the same manner as the scarf of Figs. 1-10, particularly in view of Singer’s teaching (paragraphs 61-62; Figs. 16-17) that a shirt is an appropriate vehicle for the pocket of Singer.

Regarding claim 7:
Singer in view of Knudsen teach the pocket on the shirt as recited in claim 6, as set forth above.
Singer in view of Knudsen further teach wherein the second retention member is manufactured from an elastic material
20, thus it is manufactured from an elastic material)

Regarding claim 8:
Singer in view of Knudsen teach the pocket on the shirt as recited in claim 7, as set forth above.
Singer further teaches wherein the pocket is provided in alternate sizes.
(Insofar as Singer teaches length D2 is can vary (“it will be appreciated that the opening length dimension D2 could fall outside one or both of these dimensional ranges without departing from the scope of the present invention”; paragraph 41), Singer teaches the pocket provided in alternate sizes.
	However, Singer does not expressly teach wherein the pocket is provided in alternate shapes.
	However, in further view of Singer, Singer does teach that the object contained within the pocket “presents a generally rectangular shape but could be variously shaped without departing from the scope of the present invention” (paragraph 48) and the object’s shape could change the contours of the pocket material, particularly since the pocket material is disclosed as stretchable elastic.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have further modified the modified pocket on the shirt to be provided in alternate shapes with the predictable result of being able to accommodate the alternatively shaped objects of Singer as such objects are described in paragraph 48.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
[Horner, US 2,840,824] teaches a non-spill pocket that prevents objects inserted therein from spilling out when the pocket is inverted. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./Examiner, Art Unit 3732                                                                                                                                                                                                        
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732